Exhibit 10.1 DATED 26 SEPTEMBER 2014 (1) GULFMARK AMERICAS, INC. as Original Borrower (2) GULFMARK OFFSHORE, INC. as Parent and Original Guarantor (3) THE ROYAL BANK OF SCOTLAND PLC, wells fargo BANK, N.A., JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A., SUNTRUST ROBINSON HUMPHREY, INC. AND DBS BANK LTD as Arrangers (4) THE FINANCIAL INSTITUTIONS LISTED IN PART 2 OF SCHEDULE 1 as Original Lenders (5) THE ROYAL BANK OF SCOTLAND PLC acting as Agent (6) THE ROYAL BANK OF SCOTLAND PLC acting as Security Agent (7) wells fargo BANK, N.A. and JPMORGAN CHASE BANK, N.A. as Issuing Banks (8) JPMORGAN CHASE BANK, N.A. as Swingline Lender 1 CONTENTS Clause Page 1 DEFINITIONS AND INTERPRETATION 5 2 THE FACILITIES 52 3 PURPOSE 57 4 CONDITIONS OF UTILISATION 58 5 UTILISATION – REVOLVING FACILITY LOANS 60 6 UTILISATION - LETTERS OF CREDIT 61 7 LETTERS OF CREDIT 65 8 UTILISATION – SWINGLINE LOANS 70 9 SWINGLINE LOANS 72 10 OPTIONAL CURRENCIES 78 11 ANCILLARY FACILITIES 78 12 REPAYMENT 85 13 ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION 86 14 MANDATORY PREPAYMENT 88 15 RESTRICTIONS 88 16 INTEREST 90 17 INTEREST PERIODS – REVOLVING FACILITY LOANS 91 18 CHANGES TO THE CALCULATION OF INTEREST 91 19 FEES 93 20 TAX GROSS UP AND INDEMNITIES 95 21 INCREASED COSTS 22 OTHER INDEMNITIES 23 MITIGATION BY THE LENDERS 24 COSTS AND EXPENSES 25 GUARANTEE AND INDEMNITY 26 REPRESENTATIONS 27 INFORMATION UNDERTAKINGS 2 28 FINANCIAL COVENANTS 29 GENERAL UNDERTAKINGS 30 EVENTS OF DEFAULT 31 COLLATERAL VESSEL SALE, SUBSTITUTION AND ADDITION 32 CHANGES TO THE LENDERS 33 RESTRICTION ON DEBT PURCHASE TRANSACTIONS 34 CHANGES TO THE OBLIGORS 35 ROLE OF THE AGENT, THE ARRANGERS, THE ISSUING BANK AND OTHERS 36 THE SECURITY AGENT 37 CONDUCT OF BUSINESS BY THE FINANCE PARTIES 38 SHARING AMONG THE FINANCE PARTIES 39 PAYMENT MECHANICS 40 SET-OFF 41 NOTICES 42 CALCULATIONS AND CERTIFICATES 43 PARTIAL INVALIDITY 44 REMEDIES AND WAIVERS 45 AMENDMENTS AND WAIVERS 46 CONFIDENTIALITY 47 COUNTERPARTS 48 GOVERNING LAW 49 ENFORCEMENT SCHEDULE 1 - THE ORIGINAL PARTIES PART 1 - THE ORIGINAL OBLIGORS PART 2 - PART A SCHEDULE 2 – CONDITIONS PRECEDENT SCHEDULE 3 - UTILISATION REQUESTS PART 1 - UTILISATION REQUEST – REVOLVING FACILITY LOANS PART 2 - UTILISATION REQUEST - LETTERS OF CREDIT 3 PART 3 - UTILISATION REQUEST – SWINGLINE LOANS SCHEDULE 4 - FORM OF TRANSFER CERTIFICATE SCHEDULE 5 - FORM OF ASSIGNMENT AGREEMENT SCHEDULE 6 - FORM OF ACCESSION DEED SCHEDULE 7 - FORM OF RESIGNATION LETTER SCHEDULE 8 - FORM OF COMPLIANCE CERTIFICATE SCHEDULE 9 - TIMETABLES SCHEDULE 10 – HEDGING AGREEMENTS SCHEDULE 11 - COLLATERAL VESSELS SCHEDULE 12 - FORM OF INCREASE CONFIRMATION SCHEDULE 13 - FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE PART 1 - FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION PART 2 - FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION/NOTIFIABLE DEBT PURCHASE TRANSACTION CEASING TO BE WITH SPONSOR AFFILIATE SCHEDULE 14 - FORM OF NEW COMMITMENTS ACCESSION LETTER 4 THIS AGREEMENT is made on 26 September 2014 BETWEEN:- GULFMARK AMERICAS, INC . further details of which are set out in Part1 of Schedule1 ( The Original Parties ) as original borrower (the " Original Borrower "); GULFMARK OFFSHORE, INC . further details of which are set out in Part1 of Schedule1 ( The Original Parties ) as original guarantor (the " Parent " and the " Original Guarantor "); THE ROYAL BANK OF SCOTLAND PLC, wells fargo BANK, N.A. and JPMORGAN CHASE BANK, N.A. BANK OF AMERICA, N.A., SUNTRUST ROBINSON HUMPHREY, INC. and DBS BANK LTD as arrangers (the " Arrangers "); THE FINANCIAL INSTITUTIONS listed in Part2 of Schedule1 ( The Original Parties ) as lenders (the " Original Lenders "); THE ROYAL BANK OF SCOTLAND PLCas agent of the other Finance Parties (the " Agent "); THE ROYAL BANK OF SCOTLAND PLC as security trustee for the Secured Parties (the " Security Agent "); JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Issuing Banks; and JPMORGAN CHASE BANK, N.A. as Swingline Lender. IT IS AGREED as follows:- SECTION 1 INTERPRETATION 1. Definitions And Interpretation Definitions In this Agreement:- " Acceptable Bank " means:- (a) the Original Lenders; (b) a bank or financial institution which has a rating for its long-term unsecured and non credit-enhanced debt obligations of A- or higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or A3 or higher by Moody's Investors Service Limited or a comparable rating from an internationally recognised credit rating agency; or (c) any other bank or financial institution approved by the Agent " Accession Deed " means a document substantially in the form set out in Schedule 6 ( Form of Accession Deed
